DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 9 and 12-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang (US 20200028562 A1).  
For claim 1, Yang discloses a mobile device (Abstract, figure 3I, [0003], [0103]-[0105], [0346]-[0356]) comprising: a plurality of antennas including a first antenna (figure 3I, second antenna group) and a second antenna (figure 3I, third antenna group); a transceiver (figure 3I, radio frequency transceiver); and a radio frequency front-end system electrically coupled between the transceiver and the plurality of antennas, the radio frequency front-end system including a first ultrahigh band transmit/receive module (figure 3I, TX2 RX2 module) connected to the first antenna, a second ultrahigh band transmit/receive module (figure 3I, TX1 RX1 module) connected to the first antenna (via switch 9), and a first ultrahigh band receive module (figure 3I, RX3 module) connected to the second antenna, the first ultrahigh band transmit/receive module (TX2 RX2 module) further connected to the second antenna (third antenna group) by way of an auxiliary input of the first ultrahigh band receive module ([0349], via AUX input port of RX3 module).
For claim 2. The mobile device of claim 1, Yang discloses wherein the plurality of antennas further includes a third antenna (figure 3I, first antenna group) and a fourth antenna (fourth antenna group), and the radio frequency front-end system further includes a second ultrahigh band receive module (figure 3I, Ny RX1) connected to the third antenna and a third ultrahigh band receive module (the RX4 module at bottom right corner of figure 3I) connected to the fourth antenna.   
For claim 3. The mobile device of claim 2, Yang discloses wherein the second ultrahigh band transmit/receive module (figure 3I, Nx TX1 RX1 module) includes a first auxiliary output connected to the third antenna (one antenna of third antenna group) by way of an auxiliary input of the second ultrahigh band receive module (Nx RX3 module), and a second auxiliary output connected to the fourth antenna (fourth antenna group) by way of an auxiliary input of the third ultrahigh band receive module (the RX4 module).  
For claim 4. The mobile device of claim 3, Yang discloses wherein the second ultrahigh band transmit/receive module (figure 3I, Nx TX1 RX1 module) further includes a third auxiliary output connected to an auxiliary input of the first ultrahigh band transmit/receive module (transmission from Nx TX1 module to second antenna group via switch 9).  
For claim 5. The mobile device of claim 1, Yang discloses ([0105], [0346]-[0356]) wherein the first ultrahigh band transmit/receive module (figure 3I, TX2 RX2) is operable over a first ultrahigh frequency band and the second ultrahigh band transmit/receive module is operable over a second ultrahigh frequency band (TX1 RX1).  
For claim 9. The mobile device of claim 1, Yang discloses wherein an auxiliary output of the first ultrahigh band transmit/receive module is connected to an auxiliary input of the second ultrahigh band transmit/receive module (figure 3I, transmission from Nx TX1 module to the second antenna group via switch 9).
For claim 12, Yang discloses (Abstract, figure 3I, [0003], [0103]-[0105], [0346]-[0356]) a radio frequency front-end system comprising: a plurality of antenna terminals including a first antenna terminal (figure 3I, second antenna group) and a second antenna terminal (figure 3I, third antenna group); and a plurality of ultrahigh band modules including a first ultrahigh band transmit/receive module (figure 3I, TX2 RX2 module) connected to the first antenna terminal, a second ultrahigh band transmit/receive module (figure 3I, TX1 RX1 module) connected to the first antenna terminal (via switch 9), and a first ultrahigh band receive module (figure 3I, RX3 module) connected to the second antenna terminal (third antenna group), the first ultrahigh band transmit/receive module (TX2 RX2 module) further connected to the second antenna terminal (third antenna group) by way of an auxiliary input of the first ultrahigh band receive module ([0349], via AUX input port of RX3 module).  
For claim 13. The radio frequency front-end system of claim 12, Yang discloses wherein the plurality of antenna terminals further includes a third antenna terminal (figure 3I, first antenna group) and a fourth terminal (fourth antenna group), and the plurality of ultrahigh band modules further includes a second ultrahigh band receive module (figure 3I, Ny RX1) connected to the third antenna terminal and a third ultrahigh band receive module (the RX4 module at bottom right corner of figure 3I) connected to the fourth antenna terminal.  
For claim 14. The radio frequency front-end system of claim 13, Yang discloses wherein the second ultrahigh band transmit/receive module (figure 3I, Nx TX1 RX1 module) includes a first auxiliary output connected to the third antenna terminal (one antenna of third antenna group) by way of an auxiliary input of the second ultrahigh band receive module (Nx RX3 module), and a second auxiliary output connected to the fourth antenna terminal (fourth antenna group) by way of an auxiliary input of the third ultrahigh band receive module (the RX4 module).  
For claim 15. The radio frequency front-end system of claim 14, Yang discloses wherein the second ultrahigh band transmit/receive module (figure 3I, Nx TX1 RX1 module) further includes a third auxiliary output connected to an auxiliary input of the first ultrahigh band transmit/receive module (transmission from Nx TX1 module to the second antenna group via switch 9).  
For claim 16. The radio frequency front-end system of claim 12, Yang discloses ([0105], [0346]-[0356]) wherein the first ultrahigh band transmit/receive module (figure 3I, TX2 RX2) is operable over a first ultrahigh frequency band and the second ultrahigh band transmit/receive module is operable over a second ultrahigh frequency band (TX1 RX1). 
For claim 17. The radio frequency front-end system of claim 12, Yang discloses wherein each of the plurality of ultrahigh band modules operate in a frequency range between about 3.0 gigahertz and about 6.0 gigahertz ([0105], [0346]-[0356]). 
For claim 18, Yang discloses (Abstract, figure 3I, [0003], [0103]-[0105], [0346]-[0356]) a method of radio frequency signal communication in a mobile device, the method comprising: transmitting a first transmit signal and receiving a first receive signal by way of a first antenna (figure 3I, first antenna group) using a first ultrahigh band transmit/receive module (figure 3I, Ny TX1 RX1 module using the second antenna group); transmitting a second transmit signal and receiving a second receive signal by way of the first antenna using a second ultrahigh band transmit/receive module (figure 3I, Nx TX1 RX1 module); receiving a third receive signal by way of a second antenna (figure 3I, third antenna group) using a first ultrahigh band receive module (figure 3I, RX3 module); and transmitting a third transmit signal from the first ultrahigh band transmit/receive module (Ny TX1 RX1 module) to the second antenna by way of an auxiliary input of the first ultrahigh band receive module ([0349], via AUX input port of RX3 module).
For claim 19. The method of claim 18, Yang discloses ([0346]-[0356]) further comprising receiving a fourth receive signal by way of a third antenna (figure 3I, second antenna group) using a second ultrahigh band receive module (Nx RX2), and receiving a fifth receive signal by way of a fourth antenna (fourth antenna group) using a third ultrahigh band receive module (the RX4 module at bottom right corner of figure 3I). 
For claim 20. The method of claim 19, Yang discloses ([0346]-[0356]) further comprising transmitting a fourth transmit signal from the second ultrahigh band transmit/receive module (figure 3I, Nx TX1 RX1 module) to the third antenna (second antenna group) by way of an auxiliary input of the second ultrahigh band receive module (figure 3I, Nx RX2 module, via switch 9), and transmitting a fifth transmit signal from the second ultrahigh band transmit/receive module (Nx TX1 RX1 module) to the fourth antenna (transmit to fourth antenna group) by way of an auxiliary input of the third ultrahigh band receive module (figure 3I, transmit to fourth antenna group via switch 9 and the RX4 module).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20200028562 A1) in view of Park (US 20200313812 A1).
For claim 6. The mobile device of claim 5, Yang mentions 5G NR bands ([0105]) but fails to mention wherein the first ultrahigh frequency band is n79 and the second ultrahigh frequency band is n77. 
These frequency bands are well known in 5G NR as disclosed by Park (Abstract, [0089]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Park into the art of Yang as to efficiently utilize the NR bands.  
For claim 7. The mobile device of claim 5, Yang fails to disclose wherein the radio frequency front end system further includes an antenna-plexer, the first ultrahigh band transmit/receive module connected to the first antenna by way of a first filtering structure of the antenna-plexer, and the second ultrahigh band transmit/receive module connected to the first antenna by way of a second filtering structure of the antenna-plexer.  
This teaching is disclosed by Park (Abstract, figure 10: first duplexing filter B2 DPX, second duplexing filter B66 DPX, [0141]- [0145]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Park into the art of Yang as to utilize duplexers for reducing interference between frequencies and improving transmit and receive signal quality.   
For claim 8, Yang in combination with Park substantially teaches the limitation in claim 7, Park further discloses wherein the first filtering structure provides band filtering for the first ultrahigh frequency band, and the second filtering structure provides band filtering for the second ultrahigh frequency band (figure 10: first duplexing filter B2 DPX, second duplexing filter B66 DPX, [0141]- [0145]).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Park into the art of Yang as modified by Park as to utilize duplexers for reducing interference between frequencies and improving transmit and receive signal quality.   

10.	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20200028562 A1) in view of Kim (US 20210083635 A1).
For claim 10. The mobile device of claim 1, Yang fails to mention further comprising a power management system including a first envelope tracker configured to generate a first power amplifier supply voltage for the first ultrahigh band transmit/receive module and a second envelope tracker configured to generate a second power amplifier supply voltage for the second ultrahigh band transmit/receive module.
	This teaching is disclosed by Kim ([0002], [0047]-[0054], figures 3 and 6, first envelope tracker 111 for first frequency band B1 power amplifier PAM1; second envelope tracker 112 for second frequency band B3 power amplifier PAM3). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Kim into the art of Yang as to utilize envelope trackers for improving transmission power control.   
For claim 11, Yang in combination with Kim substantially teaches the limitation in claim 10, Kim further discloses further comprising at least one module also powered by the first envelope tracker (Kim: figure 3, the at least one module PAM2 also powered by the first envelope tracker 111). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Kim into the art of Yang as modified by Kim as to utilize envelope trackers for improving transmission power control.   
Other relevant prior art: MALDONADO (US 20190097715 A1)

Conclusion

	Any response to this Office Action should be faxed to (571) 273-8300, submitted online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only, Registered users of the USPTO's EFS-Web system may submit a response electronically through EFS-Web at https://efs.uspto.gov/TruePassSample/AuthenticateUserLocalEPF.html), or mailed to:
		Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                          
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rui Meng Hu whose telephone number is 571-270-1105.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Rui Meng Hu/
R.H./rh
May 21, 2022

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643